DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 12, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abbruscato (US 2005/0088301) in view of McKinnon et al. (US 2017/0178269).
Regarding claim 1, Abbruscato discloses a method, comprising: receiving, at a first transceiver element of a device, a target beam from a vehicle, the element having a first axis of reception (receiving at a direction finder and locator (device) with a transmitter and a receiver (first transceiver) a signal at a direction antenna (element having a first axis of reception) from a vehicle (target beam from a vehicle), paragraph [0042], claim 1); and when the first axis is oriented toward the beam, providing an indication, via the device, to a user thereof (when the device is pointed directly at the car (first axis is oriented toward the beam), all four indicators are lit (providing an indication to a user), paragraph (0039]). Abbruscato does not disclose where the device is wearable; and where the vehicle is a rideshare vehicle.
McKinnon discloses where the device is wearable (a wearable computing device, paragraph [0021]); and where the vehicle is a rideshare vehicle (a vehicle for a rideshare service, paragraph [0021]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Abbruscato to include where the device is wearable; and where the vehicle is a rideshare vehicle as taught by McKinnon, in order to gain the advantages of increasing user convenience by making the locator system specific to ride share vehicle and current mobile technology such as a wearable unit.

Regarding claim 8, Abbruscato discloses a system, comprising: a device, comprising (a direction finder and locator, claim 1): a first transceiver element having a first axis of reception (a device having a directional antenna, a transmitter and a receiver (first transceiver), paragraph [0021], claim 1); and a computer, comprising a processor and memory storing instructions executable by the processor, including to (a microcontroller (computer comprising a processor and memory) having an algorithm programmed into it (storing instructions executable), paragraph [0050]): receive, via the element, a target beam from a vehicle (receiving at a direction finder and locator a signal at a direction antenna (element having a first axis of reception) from a vehicle (target beam from a vehicle), paragraph [0042], claim 1); and when the first axis is oriented toward the beam, provide an indication via the device to a user thereof (when the device is pointed directly at the car (first axis is oriented toward the beam), all four indicators are lit (providing an indication to a user, paragraph [0039}). Abbruscato does not disclose where the device is wearable; and where the vehicle is a rideshare vehicle.
McKinnon discloses where the device is wearable (a wearable computing device, paragraph [0021]); and where the vehicle is a rideshare vehicle (a vehicle for a rideshare service, paragraph (0021}). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the system of Abbruscato to include where the device is wearable; and where the vehicle is a rideshare vehicle as taught by McKinnon, in order to gain the advantages of increasing user convenience by making the locator system specific to ride share vehicle and current mobile technology such as a wearable unit.

Regarding claim 3, Abbruscato in view of McKinnon disclose the method of claims 1. Abbruscato additionally discloses further comprising: prior to receiving the target beam, transmitting, from the transceiver, a signal (the remote unit direction finder transmits a first radio signal and the target unit transmits a signal (target beam) in response (prior to receiving), claim 11). Abbruscato does not disclose where the signal is a ride-sharing request. McKinnon discloses where the signal is a ride-share request (a ride request for a ridesharing service, paragraph [0021]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Abbruscato to include where the signal is a ride-share request as taught by McKinnon, in order to gain the advantages of increasing user convenience by making the locator system specific to ride share vehicle.

Regarding claims 5 and 15, Abbruscato in view of McKinnon discloses the method and system of claims 1 and 8. Abbruscato additionally discloses, further comprising: receiving the target beam via a second transceiver element of the device, wherein the second transceiver element comprises a second, different axis of reception; and providing to the user a second indication which indicates a direction from which the target beam originates (the remote unit of the locator system includes a second directional antenna (second transceiver element) which allows the target unit to be bi-directional (different axis of reception) where each antenna can be selected to affect to indicators (second indication of a direction), paragraphs [004 1}-[0042], [0049], claim 3, fig. 9).

Regarding claim 12, Abbruscato discloses the system of claim 8. Abbruscato additionally discloses wherein the instructions further comprise to: transmit a signal, wherein receiving the target beam occurs in response to transmitting the signal (the remote unit direction finder transmits a first radio signal and the target unit transmits a signal (target beam) in response, claim 11). Abbruscato does not disclose where the signal is a ride-share request. McKinnon discloses where the signal is a ride share request (a ride request for a ridesharing service, paragraph [0021]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the system of Abbruscatao to include where the signal is a ride-share request as taught by McKinnon, in order to gain the advantages of increasing user convenience by making the locator system specific to ride share vehicle.

Regarding claim 13, Abbruscato in view of McKinnon disclose the system of claim 12. Abbruscato does not disclose wherein the instructions further comprise to: transmit alert format data to the vehicle so that, using the data, the vehicle may identify itself to the user. McKinnon discloses wherein the instructions further comprise to: transmit alert format data to the vehicle so that, using the data, the vehicle may identify itself to the user (the confirmation message (alert) includes data (format) identifying the vehicle such as the license plate of the vehicle, paragraph [0047]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the system of Abbruscato to include transmit alert format data to the vehicle so that, using the data, the vehicle may identify itself to the user as taught by McKinnon, in order to gain the advantages of increasing user convenience by making the locator system specific to ride share vehicle.

Regarding claim 16, Abbruscato in view of McKinnon discloses the system of claim 15. Abbruscato additionally discloses wherein the instructions further comprise to: receive the target beam via the second transceiver element (receiving a signal at each antenna, paragraph [0049]); and using the device, provide to the user thereof, a second indication which indicates to the user a direction from which the target beam originates (the remote unit of the locator system includes a second directional antenna (second transceiver element) which allows the target unit to be bi-directional (different axis of reception) where each antenna can be selected to affect the indicators (second indication of a direction), paragraphs [0041]-[0042], [0049], claim 3).

Regarding claim 17, Abbruscato in view of McKinnon disclose the system of claim 16. Abbruscato additionally discloses wherein the instructions further comprise to: after providing the second indication, determine when the first axis is oriented toward the beam; and in response to the determination, provide the first indication (the switch allows each directional antenna to be selected at any point in time (after providing the second indication) where the signal received from each antenna is processed to determine if the locator device is pointed at the car (determining when the first axis is oriented toward the beam) and if so all four indicators are lit (providing the first indication), paragraph [0039]).

Regarding claim 18, Abbruscato in view of McKinnon disclose the system of claim 8. Abbruscato additionally discloses further comprising: a computer onboard the vehicle comprising a second processor and second memory storing instructions executable by the second processor, the instructions comprising to (the target unit of the locator system is in the vehicle and uses an LMC555 circuit (second processor and memory storing instructions), paragraph [0036], fig. 3): receive a ride-share request from the device; and provide an alert in a direction from which the ride-share request was received (receiving a first signal from the remote unit of the locator system and provides a second signal in response which is received by the remote unit (in a direction from which the signal was received), claim 11). Abbruscato does not disclose where the first signal is a ride-share request and the second signal is an alert. McKinnon discloses disclose where the first signal is a ride-share request (a ride request for a ridesharing service, paragraph [0021]) and the second signal is an alert (a confirmation message (alert) is sent to the wearable passenger device, paragraph [0026]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the system of Abbruscato to include where the first signal is a ride-share request and the second signal is an alert as taught by McKinnon, in order to gain the advantages of increasing user convenience by making the locator system specific to ride share vehicle.

Regarding claim 19, Abbruscato in view of McKinnon disclose the system of claim 18. Abbruscato additionally discloses wherein the instructions further comprise to: broadcast the target beam from at least one of an array of transceiver elements on the vehicle (the target unit of the locator system on the vehicle transmits (broadcast) a signal (target beam) from two antennas (at least one array of transceiver elements), paragraph [0036] claims 4 & 11); and then, receive the signal in response to the broadcast (the target unit of the locator system receives a signal from the remote unit in response to transmitting the first signal, claim 11). Abbruscato does not disclose where the signal is a ride-share request. McKinnon discloses where the signal is a ride share request (a ride request for a ridesharing service, paragraph [0021]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the system of Abbruscato to include where the signal is a ride-share request as taught by McKinnon, in order to gain the advantages of increasing user convenience by making the locator system specific to ride share vehicle.

Regarding claim 20, Abbruscato in view of McKinnon disclose the system of claim 8. Abbruscato additionally discloses a signal in at least one direction outwardly of the vehicle (the target unit of the locator system transmits a signal from the vehicle (at least one direction outwardly), paragraph [0036], claim 11). Abbruscato does not disclose further comprising: a computer onboard the vehicle comprising a second processor and second memory storing instructions executable by the second processor, the instructions comprising to: receive a ride-share request from a remote server; in a fully autonomous mode and based on the request, move the vehicle to a location of the user; and then provide an alert. McKinnon discloses further comprising: a computer onboard the vehicle comprising a second processor and second memory storing instructions executable by the second processor, the instructions comprising to (the vehicle having a processor coupled to a computer readable storage medium with instructions thereon to, paragraphs [0005]-[0006)): receive a ride-share request from a remote server (a server sends a dispatch message based on a ride request,
paragraph [0021], fig. 1); in a fully autonomous mode and based on the request, move the vehicle to a location of the user (using an autonomous vehicle of a ride sharing service, a vehicle is dispatched to pick up a passenger (moved to a location of the user), paragraphs [0020], [0023]); and then provide an alert (a confirmation message is sent to the passenger device, paragraph (0047). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the system of Abbruscato to include a computer onboard the vehicle comprising a second processor and second memory storing instructions executable by the second processor, the instructions comprising to: receive a ride-share request from a remote server; in a fully autonomous mode and based on the request, move the vehicle to a location of the user; and then provide an alert as taught by McKinnon, in order to gain the advantages of increasing user convenience by making the locator system specific to ride share vehicle.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Abbruscato (US 2005/0088301) in view of McKinnon et al. (US 2017/0178269) as applied to claim 1 above, and further in view of Keijiro (JP 2003/268732).
Regarding claims 2 and 11, Abbruscato in view of McKinnon discloses the method and system of claims 1 and 8. Abbruscato additionally discloses an emission from the vehicle (transmission from a vehicle, paragraph [0036]). Keijiro discloses wherein the indication includes a light pattern that matches a light pattern emitted (matching the blink emission timing of light devices, abstract). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method and system of Abbruscato to include wherein the indication includes a light pattern that matches a light pattern emitted as taught by McKinnon, in order to gain the advantages of increasing user convenience by making using a visible indication means.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Abbruscato (US 2005/0088301) in view of McKinnon et al. (US 2017/0178269) as applied to claim 1 above, and further in view of Barksdale (US 2007/0176685).
Regarding claims 4 and 14, Abbruscato in view of McKinnon discloses the method and system of claims 1 and 8, respectively; Abbruscato does not disclose wherein the element operates in a V-band (57-71 GHz). Barksdale discloses wherein the element operates in a V-band (57-71GHz) (a V-band device, paragraph (0012). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Abbruscato to include wherein the element operates in a V-band (57-71GHz) as taught by Barksdale, in order to gain the advantages of increasing user convenience by making the locator system operable on frequencies common in the art.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abbruscato (US 2005/0088301) in view of McKinnon et al. (US 2017/0178269) as applied to claim 1 above, and further in view of Dong et al. (US 2014/0016800).
Regarding claim 10, Abbruscato in view of McKinnon discloses the system of claim 8. Abbruscato additionally discloses the indication (indicators, paragraph [0039]). Abbruscato does not disclose wherein the device further comprises a projector which
projects a signal toward an eye of the user. Dong discloses wherein the device further comprises a projector which projects a signal toward an eye of the user (glasses style HMD having a projector, paragraphs [0034]-[0035], [0053]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method and system of Abbruscato to include wherein the device further comprises a projector which projects a signal toward an eye of the user as taught by Dong, in order to gain the advantages of increasing user convenience using a hands-free display method as is common in the art, such as projection means.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6 and 7 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by McKinnon et al. (US 2017/0178269).
Regarding claim 6:  McKinnon discloses a displayed identifier for a ridesharing service comprising:
receiving at an antenna array on a vehicle a ride-share request from a wearable device having a wireless transceiver, paragraph [0021], wherein the request includes alert format data; using the array, determining an angle of arrival at a vehicle computer; and transmitting an alert to the device according to the data (transmit alert format data to the vehicle so that, using the data, the vehicle may identify itself to the user (the confirmation message (alert) includes data (format) identifying the vehicle such as the license plate of the vehicle, paragraph [0047])).
Regarding claim 7:  McKinnon discloses the in-vehicle device (126) for receiving the ride request (108) [0046, 0051, 0054]; thus, the vehicle inherently includes antennas comprises a plurality of vehicle-forward-facing antennas, a plurality of vehicle-port-side-facing antennas, and a plurality of vehicle-starboard-side-facing antennas, for receiving the signal from all direction of the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Chase (US 10,839,684) discloses a direct vehicle engagement system.
-Skaling (US 2020/0334581) discloses a secure on-demand transportation service.
-Demisse (US 9,892,637) discloses a vehicle identification system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        6/15/22